HoRTON, C. J.:
I concur in the affirmance of the judgment of the district court, for the reasons stated in the foregoing opinion and several others. If the notice referred to was not published for 30 days before the time fixed for laying off the right-of-way, as stated in the official report of the commissioners, it could have been shown by plaintiff below, outside of the written report. Upon the judgment rendered, and the action of the commissioners, all the presumptions are favorable to the regularity of the proceedings of condemnation, and, in the absence of any evidence aliimde the written report, it cannot be said the proceedings were irregular. ' If there was any evidence existing showing that the requisite notice was not given, it is strange it was not offered upon the trial, after the report was received as prima facie evidence. (19 Am. & Eng. Encyc. of Law, 42-50; Muir v. City of Glasgow Bank, 4 L. R. App. Cas. 356; Knox Co. v. National Bank, 147 U. S. 91—97; also, Goodrich v. Comm’rs of Atchison Co., 47 Kas. 355.) If the Sumner County Standard was a daily paper, there was sufficient time from the 28th of June for the 30 days’ publication before the 30th day of July, and the record contains the positive statement that the notice was published 30 days before July 30, 1887.
Again, it would be unfair to the trial court to dispose of this ease in this court upon the insufficiency of the notice, if that matter was not presented on the trial.